Exhibit 10.1

Authentidate Holding Corp.

Connell Corporate Center

300 Connell Drive, Fifth Floor

Berkeley Heights, NJ 07922

February 18, 2015

Ian C. Bonnet

Re: Offer of Employment by Authentidate Holding Corp.

Dear Ian:

I am very pleased to confirm our offer to you of employment with Authentidate
Holding Corp., a Delaware corporation (the “Company”), in the position of Chief
Executive Officer and President, reporting to the Company’s Board of Directors
(the “Board”). The commencing of your employment (the “Start Date”) will be not
later than February 18, 2015, as mutually agreed by you and the Company.
Throughout this letter agreement (the “Agreement”), the terms “you” or
“Employee” shall refer to Ian C. Bonnet. The terms of our offer are as follows:

1. Employment. Subject to and upon the terms and conditions of this letter
agreement, the Company hereby agrees to employ you, and you hereby accept such
employment as President and Chief Executive Officer of the Company. Your
position includes acting as an officer and/or director of any of the Company’s
subsidiaries as determined by the Board. You will also be appointed as a member
of the Board, effective upon the Start Date of your commencement of employment
with the Company. You agree to resign from the Board upon the termination of
employment for any reason.

2. Duties. During the term of your employment with the Company, and subject to
the direction and control of the Board, you shall report directly to the Board
and shall exercise such authority, perform such executive duties and functions
and discharge such responsibilities as are reasonably associated with your
executive position or as may be reasonably assigned or delegated to you from
time to time by the Board, consistent with your position as President and Chief
Executive Officer. In general, Employee shall have management authority with
respect to, and responsibility for, the overall operations and day-to-day
business and affairs of the Company and all major operating units. During the
term of this Agreement, you agree to devote substantially all of your business
time and attention to the affairs of the Company and, to the extent necessary to
discharge the responsibilities assigned hereunder, use your best efforts in the
performance of your duties for the Company and any subsidiary corporation of the
Company. During the term of this Agreement, you may, so long as it does not
materially interfere with your duties hereunder: (i) subject to Section 7 hereof
and the terms of the Assignment and Confidentiality Agreement (defined below),
serve on the board of directors (or equivalent bodies) of civic, non-profit, or
charitable organizations or entities unaffiliated with the Company, (ii) deliver
lectures or otherwise participate in speaking engagements, and (iii) manage your
personal investments and affairs.

Employee shall undertake regular travel to the Company’s executive and
operational offices, and such other occasional travel within or outside the
United States as is or may be reasonably necessary in the interests of the
Company. All such travel shall be at the sole cost and expense of the Company,
and all airplane travel shall be first or business class, or otherwise fully
reimbursed at cost, to the extent that such reimbursements do not exceed the
approximate equivalent published fare for first or business class. Other
expenses shall be reimbursed in accordance with the Company’s policies for
executive travel.

 

1



--------------------------------------------------------------------------------

3. Starting Salary. During the initial six months of your employment hereunder,
your salary will be at the rate of $275,000 per year, less deductions and
withholdings and payable on the Company’s regular payroll schedule, subject to
annual review by the Management Resources and Compensation Committee of the
Board (the “Committee”).

4. Bonus. You will be eligible for a bonus as may reasonably be determined by
the Committee, and aligned with the Company’s practices and policies. Whether
you receive a bonus for any given fiscal year, and the amount of any such bonus,
will be determined by the Board (or the Committee) in its sole discretion based
upon its assessment of the Company’s achievement of performance conditions (to
be set by the Board or the Committee) during the applicable fiscal year, subject
to the discretion of the Board or the Committee to decrease the amount of such
bonus based on its assessment of your individual performance. In order to earn
an annual bonus for any given fiscal year, you must remain continuously employed
by the Company through the date that the bonus is paid. Any bonus awarded to you
will be subject to standard payroll deductions and withholdings.

5. Benefits. The Company shall reimburse Employee, upon presentation of the
Company’s standard expense report accompanied by appropriate vouchers and other
suitable documentation, incurred by Employee on behalf of the Company, provided
such expenditure is consistent with Company policy. The Employee shall be
entitled to reimbursement of reasonable temporary living expenses, including
travel between the Company’s offices and the Employee’s primary residence during
the initial six month Term. Reimbursements of such amounts incurred by Employee
shall be subject to the above- described expense reimbursement procedures.
Employee and the Company will evaluate the appropriate insurance coverages for
the Employee, including accidental death and dismemberment insurance and Key Man
life insurance. In the event the Company and Employee wish to obtain such
additional insurance on the Employee, Employee agrees to cooperate with the
Company in completing any applications necessary to obtain such insurance and
promptly submit to such physical examinations and furnish such information as
any proposed insurance carrier may request.

6. Confidentiality. As an employee of the Company, you will have access to
certain confidential information of the Company and you may, during the course
of your employment, develop certain information or inventions that will be the
property of the Company. To protect the interests of the Company, you will need
to sign the Company’s standard Employee Invention Assignment and Confidentiality
Agreement in the form attached hereto as Exhibit A (the “Assignment and
Confidentiality Agreement”) as a condition of your employment. We hereby direct
you not to bring with you any confidential or proprietary material of any former
employer or to violate any other obligations you may have to any former
employer.

7. Covenants.

(a) Prior to starting employment, you will disclose to the Company in writing
any other gainful employment, business or activity that you are currently
associated with or participate in that competes, directly or indirectly, with
the Company. In addition to the obligations specified in the Assignment and
Confidentiality Agreement, you agree that, during your employment with the
Company and for a period of one (1) year following any termination of such
employment, you will not engage in, or have any direct or indirect interest in,
or become associated with or enter into any firm, corporation or business
(whether as an employee, officer, director, agent, security holder, creditor,
consultant, partner or otherwise) that is otherwise engaged in the same or
similar business as the Company in competition with the Company, or which the
Company was in the process of developing during the term of Employee’s
employment with the Company and such development is based on actual or
demonstrative anticipated research. Similarly, you will not assist any other
person or organization in competing with the Company or in preparing to engage
in competition with the business or proposed business of the Company.
Notwithstanding the foregoing, the ownership by Employee of less than two
percent (2%) of the shares of any publicly held corporation shall not violate
the provisions of this Section 7.

 

2



--------------------------------------------------------------------------------

(b) You hereby represent and warrant that you have full authority to accept
employment hereunder and are not subject to any restriction with respect to the
commencement of such work from any prior employer or otherwise. Further, you
agree, other than with regard to the good faith performance of your duties for
the Company while employed by the Company, both during and for five (5) years
after your employment with the Company terminates, not to knowingly disparage
the Company or its officers, directors, employees or agents in any manner likely
to be harmful to it or them or its or their business, business reputation or
personal reputation. This paragraph shall not be violated by statements by you
that are truthful, complete and made in good faith in required response to legal
process or governmental inquiry. You also agree that any breach of this
non-disparagement provision by you shall be deemed a material breach of this
letter.

8. Equity.

(a) Initial Grant. Effective on the Start Date, you will be granted an equity
award under the Company’s 2011 Omnibus Equity Incentive Plan (the “Plan”), which
will be made by the Board or the Committee in accordance with the Company’s
standard equity grant policies. The Initial Grant shall consist of restricted
stock units (the “Initial RSUs”) in respect of 250,000 shares of the Company’s
Common Stock. The Initial RSUs shall vest as follows: (i) 150,000 shares of the
Company’s Common Stock covered by the Initial RSUs shall be vested on the Start
Date and (ii) 100,000 shares of the Company’s Common Stock covered by the
Initial RSUs shall vest on the six month anniversary of the Start Date, provided
that the following conditions have occurred: (A) the Employee shall continuously
remain in the employment of the Company during the Term, (B) the Employee shall
have entered into a new employment agreement (or an amendment to this Agreement)
no later than the six month anniversary of the Start Date which shall provide
for an employment term of at least twelve (12) months, and (C) the Employee
shall have submitted a restructuring plan for the Company to the Board which has
been approved by the Board for implementation.

(b) Subsequent Grants. During your employment with the Company, you will be
eligible to be granted additional annual equity awards under the Plan in the
discretion of the Committee or the Board. The actual grant date value of any
such additional awards shall be determined in the discretion of the Committee
after taking into account the Company’s and your performance and other relevant
factors and any such awards shall include such vesting conditions and other
terms and conditions as determined by the Committee or the Board.

(c) In the event of a termination of Employee’s employment with the Company the
following will apply with respect to the Initial RSUs: (i) if the termination is
for Cause, then all of the Initial RSUs granted and not vested as of the
Termination Date shall terminate immediately and be null and void; (ii) if the
termination is for any other reason (except in connection with a Change in
Control), the Company will accelerate the vesting of the Initial RSUs such that
all of the shares subject to the Initial RSUs shall be deemed fully vested on
your termination date; and (iii) in the event that within 90 days of a Change in
Control, as such term is defined in the Plan, the Employee is terminated or his
title, position or responsibilities are materially reduced and Employee
terminates his employment, then the Company will accelerate the vesting of the
Initial RSUs such that all of the shares subject to the Initial RSUs shall be
deemed fully vested on your termination date.

9. Term of Employment. The initial term of this Agreement is for six (6) months
from the Start Date (the “Expiration Date”), unless sooner terminated upon the
death of the Employee, or as otherwise provided herein. Subject to the Company’s
ongoing evaluation of your performance and the achievement of performance goals
determined by you and the Committee, the Company intends to negotiate with you

 

3



--------------------------------------------------------------------------------

in good faith towards a one year employment agreement prior to Expiration Date.
Notwithstanding the foregoing, however, no assurances are hereby given that they
Company will ultimately determine to enter into any further agreements with you
or to continue your employment for any period of time.

10. Termination.

(a) The Company may terminate this Agreement by giving a Notice of Termination
to the Employee in accordance with this Agreement for Disability, for Cause or
without Cause. Employee may terminate this Agreement at any time by giving 30
days prior written Notice of Termination to the Company in accordance with this
Agreement.

(b) If the Employee’s employment with the Company shall be terminated, the
Company shall pay and/or provide to the Employee the following compensation:

(i) if the Employee was terminated by the Company for Cause, or the Employee
terminates without Good Reason, the Accrued Compensation;

(ii) if termination was due to the Employee’s death or Disability, the Accrued
Compensation; or

(iii) if the Employee was terminated by the Company without Cause or the
Employee terminates this Agreement for Good Reason, (i) the Accrued Compensation
and (ii) subject to (A) Employee’s ongoing compliance with the Employee
Assignment and Confidentiality Agreement, (B) execution of a general release in
favor of the Company, and (C) resignation from the Board (and any committees
thereof), a severance payment of an amount equal to 33.3% of the base salary
payable to Employee during the initial six month Term of this Agreement.

(c) The amounts payable under this Section 10, shall be paid as follows:
(i) Accrued Compensation shall be paid on the first regular pay date after the
Termination Date (or earlier, if required by applicable law) and (ii) the
Severance Payments shall be paid in equal installments in accordance with the
Company’s regular pay dates for executives (or earlier, if required by
applicable law) during a period of one year commencing with the first regular
pay date after the Termination Date. If you timely elect continued coverage
under COBRA, the Company will pay the COBRA premiums to continue your coverage
(including coverage for your eligible dependents, if applicable) for eighteen
(18) months following the termination of your employment (with such payments to
end if you become eligible for group health insurance coverage through a new
employer or you cease to be eligible for COBRA continuation coverage for any
reason), provided that the cost of such coverage will be reported to the tax
authorities as taxable income to you.

11. IRC 409A. This letter agreement is intended to comply with the short-term
deferral rule under Treasury Regulation Section 1.409A-1(b)(4) and be exempt
from Section 409A of the Code, and shall be construed and interpreted in
accordance with such intent, provided that, if any severance provided at any
time hereunder involves non-qualified deferred compensation within the meaning
of Section 409A of the Code, it is intended to comply with the applicable rules
with regard thereto and shall be interpreted accordingly. A termination of
employment shall not be deemed to have occurred for purposes of any provision of
this letter agreement providing for the payment of any amounts or benefits upon
or following a termination of employment that are considered “nonqualified
deferred compensation” under Section 409A of the Code unless such termination is
also a “separation from service” within the meaning of Section 409A of the Code
and, for purposes of any such provision of this letter agreement, references to
a “termination,” “termination of employment” or like terms shall mean
“separation from service.” If you are deemed on the date of termination to be a
“specified employee” within the meaning of that term under Section 409A(a)(2)(B)
of the Code, then with regard to any payment that is considered non-qualified
deferred compensation under Section 409A of the Code payable on account of a
“separation

 

4



--------------------------------------------------------------------------------

from service,” such payment or benefit shall be made or provided at the date
which is the earlier of (A) the date that is immediately following the
expiration of the six (6)-month period measured from the date of such
“separation from service” of you, and (B) the date of your death (the “Delay
Period”). Upon the expiration of the Delay Period, all payments and benefits
delayed pursuant to this paragraph (whether they would have otherwise been
payable in a single sum or in installments in the absence of such delay) shall
be paid or reimbursed to you in a lump sum, and any remaining payments and
benefits due under this letter agreement shall be paid or provided in accordance
with the normal payment dates specified for them herein. With regard to any
provision herein that provides for reimbursement of costs and expenses or
in-kind benefits, except as permitted by Section 409A of the Code, (i) the right
to reimbursement or in-kind benefits shall not be subject to liquidation or
exchange for another benefit, (ii) the amount of expenses eligible for
reimbursement, or in-kind benefits, provided during any taxable year shall not
affect the expenses eligible for reimbursement, or in-kind benefits to be
provided, in any other taxable year, provided that the foregoing clause
(ii) shall not be violated without regard to expenses reimbursed under any
arrangement covered by Section 105(b) of the Code solely because such expenses
are subject to a limit related to the period the arrangement is in effect and
(iii) such payments shall be made on or before the last day of your taxable year
following the taxable year in which the expense occurred. For purposes of
Section 409A of the Code, your right to receive any installment payments
pursuant to this letter agreement shall be treated as a right to receive a
series of separate and distinct payments. In no event may you, directly or
indirectly, designate the calendar year of any payment to be made under the
letter agreement that is considered non-qualified deferred compensation. In the
event the time period for considering any release and it becoming effective as a
condition of receiving severance shall overlap two calendar years, no amount of
such severance shall be paid in the earlier calendar year.

12. Background Check. You represent that all information provided to the Company
or its agents with regard to your background is true and correct.

13. Arbitration and Indemnification.

(a) Any dispute arising out of the interpretation, application, and/or
performance of this Agreement with the sole exception of any claim, breach, or
violation arising under the Assignment and Confidentiality Agreement shall be
settled through final and binding arbitration before a single arbitrator in the
State of New Jersey in accordance with the Rules of the American Arbitration
Association. The arbitrator shall be selected by the American Arbitration
Association and shall be an attorney-at-law experienced in the field of
corporate law. Any judgment upon any arbitration award may be entered in any
court, federal or state, having competent jurisdiction of the parties.

(b) The Company hereby agrees to indemnify, defend, and hold harmless the
Employee for any and all claims arising from or related to his employment by the
Company at any time asserted, at any place asserted, to the fullest extent
permitted by law. The Company shall maintain such insurance as is necessary and
reasonable (with minimum coverage of not less than $5,000,000) to protect the
Employee from any and all claims arising from or in connection with his
employment by the Company during the term of Employee’s employment with the
Company and for a period of six (6) years after the date of termination of
employment for any reason. The provisions of this Section are in addition to and
not in lieu of any indemnification, defense or other benefit to which Employee
may be entitled by statute, regulation, common law or otherwise.

14. Severability; Benefit of Agreement. If any provision of this Agreement shall
be held invalid and unenforceable, the remainder of this Agreement shall remain
in full force and effect. If any provision is held invalid or unenforceable with
respect to particular circumstances, it shall remain in full force and effect in
all other circumstances. This Agreement shall inure to, and shall be binding
upon, the parties hereto, the successors and assigns of the Company, and the
heirs and personal representatives of the Employee.

 

5



--------------------------------------------------------------------------------

15. Entire Agreement. This Agreement and the documents referred to herein
constitute the entire agreement and understanding of the parties with respect to
the subject matter of this offer, and supersede any and all prior understandings
and agreements, whether oral or written, between or among the parties hereto
with respect to the specific subject matter hereof. The terms set forth herein
may not be amended or changed (except with respect to such terms reserved to the
discretion of the Company) except in a writing signed by you and a duly
authorized member of the Board. The waiver by either party of any breach or
violation of any provision of this Agreement shall not operate or be construed
as a waiver of any subsequent breach of construction and validity.

16. Notice. For the purposes of this Agreement, notices and all other
communications provided for in the Agreement shall be in writing and shall be
deemed to have been duly given when (a) personally delivered or (b) sent by
(i) a nationally recognized overnight courier service or (ii) certified mail,
return receipt requested, postage prepaid and in each case addressed to the
respective addresses as set forth below or to any such other address as the
party to receive the notice shall advise by due notice given in accordance with
this paragraph. All notices and communications shall be deemed to have been
received on (A) if delivered by personal service, the date of delivery thereof;
(B) if delivered by a nationally recognized overnight courier service, on the
first business day following deposit with such courier service; or (C) on the
third business day after the mailing thereof via certified mail. Notwithstanding
the foregoing, any notice of change of address shall be effective only upon
receipt. The current addresses of the parties are as follows:

 

If to the Company:

 

Authentidate Holding Corp.

Connell Corporate Center

300 Connell Drive, Fifth Floor

Berkeley Heights, NJ 07922

If to the Employee:

 

Ian C. Bonnet

With a copy to:

 

Victor J. DiGioia

Becker & Poliakoff, LLP

45 Broadway, 8th Floor

New York, NY 10006

With a copy to:

17. Governing Law; Jurisdiction. The rights and obligations under this offer
letter will be governed by and interpreted, construed and enforced in accordance
with the laws of the State of New Jersey without regard to its or any other
jurisdiction’s conflicts of laws principles. Any or all actions or proceedings
which may be brought by the Company or Employee under this Agreement shall be
brought in courts having a situs within the State of New Jersey, and Employee
and the Company each hereby consent to the jurisdiction of any local, state, or
federal court located within the State of New Jersey.

18. Eligibility to Work in the United States. In order for the Company to comply
with United States law, we ask that on your Start Date you provide us with
appropriate documentation to verify your authorization to work in the United
States. The Company may not employ anyone who cannot provide documentation
showing that they are legally authorized to work in the United States.

19. Definitions. For purposes of this letter agreement, the following terms
shall have the meanings ascribed below:

(a) “Accrued Compensation” shall mean any amount which shall include all amounts
earned or accrued through the “Termination Date” (as defined below) but not paid
as of the Termination Date,

 

6



--------------------------------------------------------------------------------

including (i) base salary, (ii) reimbursement for business expenses incurred by
the Employee on behalf of the Company, pursuant to the Company’s expense
reimbursement policy in effect at such time, (iii) any expense allowance, and
(iv) bonuses and incentive compensation earned and awarded prior to the
Termination Date, if any.

(b) “Cause” shall mean: (i) willful disobedience by the Employee of a
reasonable, material and lawful instruction of the Board of Directors of the
Company consistent with the duties and functions of Employee’s position;
(ii) conviction of the Employee of any misdemeanor involving fraud or
embezzlement or similar crime, or any felony; (iii) conduct amounting to fraud,
gross negligence or willful misconduct in the performance of any material duties
to the Company; or (iv) excessive absences from work, other than for illness or
Disability; provided that the Company shall not have the right to terminate the
employment of Employee pursuant to the foregoing clauses (a), (c) or (d) above
unless written notice specifying such breach shall have been given to the
Employee and, in the case of breach which is capable of being cured, the
Employee shall have failed to cure such breach within thirty (30) days after his
receipt of such notice.

(c) “Disability” shall mean a physical or mental infirmity which impairs the
Employee’s ability to substantially perform his duties with the Company for a
period of three consecutive months, and the Employee has not returned to his
full time employment prior to the Termination Date.

(d) “Good Reason” shall mean without the written consent of the Employee: (i) a
material breach of any provision of this Agreement by the Company; (ii) failure
by the Company to pay when due any compensation to the Employee; (iii) a
reduction in the Employee’s Base Salary; (iv) failure by the Company to maintain
the Employee in the positions referred to in Section 1 of this Agreement;
(v) assignment to the Employee of any duties materially and adversely
inconsistent with the Employee’s positions, authority, duties, responsibilities,
powers, functions, reporting relationship or title as contemplated by Section 1
of this Agreement or any other action by the Company that results in a material
diminution of such positions, authority, duties, responsibilities, powers,
functions, reporting relationship or title; and provided further, however, that
the Employee agrees not to terminate his employment for Good Reason unless
(A) the Employee has given the Company at least 30 days’ prior written notice of
his intent to terminate his employment for Good Reason, which notice shall
specify the facts and circumstances constituting the Good Reason event; and
(B) the Company has not remedied such facts and circumstances constituting the
Good Reason event to the reasonable and good faith satisfaction of the Employee
within a 30-day period after receipt of such notice.

(e) “Notice of Termination” shall mean a written notice from the Company, or the
Employee, of termination of the Employee’s employment which indicates the
specific termination provision in this Agreement relied upon, if any, and which
sets forth in reasonable detail the facts and circumstances claimed to provide a
basis for termination of the Employee’s employment under the provision so
indicated.

(f) “Termination Date” shall mean (i) in the case of the Employee’s death, his
date of death; (ii) in the case of Good Reason, 30 days from the date the Notice
of Termination is given to the Company, provided the Company has not remedied
such facts and circumstances constituting Good Reason to the reasonable and good
faith satisfaction of the Employee; (iii) in the case of termination of
employment on or after the Expiration Date, the last day of employment; and
(iv) in all other cases, the date specified in the Notice of Termination;
provided, however, if the Employee’s employment is terminated by the Company for
any reason except Cause, the date specified in the Notice of Termination shall
be at least 10 days from the date the Notice of Termination is given to the
Employee.

Signature Page Follows.

 

7



--------------------------------------------------------------------------------

We look forward to the opportunity to welcome you to the Company.

 

Very truly yours, AUTHENTIDATE HOLDING CORP.

/s/ Charles C. Lucas

Charles C. Lucas, III Chairman of the Board of Directors

I have read and understood this Agreement and hereby acknowledge, accept and
agree to the terms as set forth above and further acknowledge that no other
commitments were made to me as part of my employment offer except as
specifically set forth herein.

 

/s/ Ian C. Bonnet

    Date signed: February     , 2015 Ian C. Bonnet    

 

Attachments:

     Exhibit A    Employee Invention Assignment and Confidentiality Agreement

 

 

8



--------------------------------------------------------------------------------

Exhibit A

EMPLOYEE INVENTION ASSIGNMENT AND CONFIDENTIALITY AGREEMENT

In consideration of, and as a condition of my employment with Authentidate
Holding Corp., a Delaware corporation (the “Company”), I, Ian C. Bonnet (also
referred to as the “Employee”) hereby represent to, and agree with the Company
as follows:

1. Purpose of Agreement. I understand that the Company is engaged in a
continuous program of research, development, production and marketing in
connection with its business and that it is critical for the Company to preserve
and protect its “Proprietary Information” (as defined in Section 6 below), its
rights in “Inventions” (as defined in Section 2 below) and in all related
intellectual property rights. I acknowledge and agree that in the course of my
employment with the Company, I may gain access to certain confidential
information, inventions, works of authorship, and other types of proprietary
subject matter that comprise valuable, special and unique assets of the
Company’s business, and that access to the foregoing is granted to me only for
the purpose of enabling me to perform my duties for the Company. I agree that
the Company has an identifiable interest in protecting its rights and ownership
of the foregoing, as well as all intellectual property rights associated
therewith (including, without limitation, its patents, copyrights, trademarks,
and trade secrets). Accordingly, I am entering into this Employee Invention
Assignment and Confidentiality Agreement (this “Agreement”) as a condition of my
employment with the Company, whether or not I am expected to create inventions
of value for the Company.

2. Disclosure of Inventions. Without further compensation, I will promptly
disclose in confidence to the Company all inventions, improvements, designs,
original works of authorship, formulas, processes, compositions of matter,
computer software programs, databases, mask works and trade secrets that I make
or conceive or first reduce to practice or create, either alone or jointly with
others, during the period of my employment, whether or not in the course of my
employment, and whether or not patentable, copyrightable or protectable as trade
secrets (the “Inventions”).

3. Work for Hire; Assignment of Inventions. I acknowledge and agree that any
copyrightable works prepared by me within the scope of my employment are “works
for hire” under the Copyright Act and that the Company will be considered the
author and owner of such copyrightable works. I agree that all Inventions that
(i) are developed using equipment, supplies, facilities or trade secrets of the
Company, (ii) result from work performed by me for the Company, or (iii) relate
to the Company’s business or actual or demonstrably anticipated research and
development (the “Assigned Inventions”), will be the sole and exclusive property
of the Company. I hereby irrevocably assign, and agree to assign, the Assigned
Inventions to the Company. I understand that this assignment is intended to, and
does, extend to subject matters currently in existence, those in development, as
well as those which have not yet been created. Attached hereto as Exhibit A is a
list describing all inventions, original works of authorship, developments and
trade secrets which were made by me prior to the date of this Agreement, which
belong to me and which are not assigned to the Company (“Prior Inventions”). If
no such list is attached, I agree that it is because no such Prior Inventions
exist. I acknowledge and agree that if I use any of my Prior Inventions in the
scope of my employment, or include them in any product or service of the
Company, I hereby grant to the Company a perpetual, irrevocable, nonexclusive,
world-wide, royalty-free license to use, disclose, make, sell, copy, distribute,
modify and create works based on, perform or display such Prior Inventions and
to sublicense third parties with the same rights.

4. Assignment of Other Rights. In addition to the foregoing assignment of
Assigned Inventions to the Company, I hereby irrevocably transfer and assign to
the Company: (i) all worldwide patents, patent applications, copyrights, mask
works, trade secrets and other intellectual property rights, including but not
limited to rights in databases, in any Assigned Inventions, along with any
registrations of or applications to register such rights; and (ii) any and all
“Moral Rights” (as defined below) that I may have in or with respect to any
Assigned Inventions. I also hereby forever waive and agree never to assert any
and all Moral Rights I may have in or with respect to any Assigned Inventions,
even after termination of my work on behalf of the Company. “Moral Rights” mean
any rights to claim authorship of or credit on an Assigned Inventions, to object
to or prevent the modification or destruction of any Assigned Inventions or
Prior Inventions licensed to Company hereunder, or to withdraw from circulation
or control the publication or distribution of any Assigned Inventions or Prior
Inventions licensed to Company hereunder, and any similar right, existing under
judicial or statutory law of any country or subdivision thereof in the world, or
under any treaty, regardless of whether or not such right is denominated or
generally referred to as a “moral right.”

 

9



--------------------------------------------------------------------------------

5. Assistance/Power to Act. I agree to assist the Company in every proper way to
obtain for the Company and enforce patents, copyrights, mask work rights, trade
secret rights and other legal protections for the Company’s Assigned Inventions
in any and all countries. I will execute any documents that the Company may
reasonably request for use in obtaining or enforcing such patents, copyrights,
mask work rights, trade secrets and other legal protections. My obligations
under this paragraph will continue beyond the termination of my employment with
the Company, provided that the Company will compensate me at a reasonable rate
after such termination for time or expenses actually spent by me at the
Company’s request on such assistance. I appoint the Secretary of the Company as
my attorney-in-fact to execute documents on my behalf for this purpose.

6. Proprietary Information. I understand that my employment by the Company
creates a relationship of confidence and trust with respect to any information
of a confidential or secret nature that may be disclosed to me by the Company or
a third party that relates to the business of the Company or to the business of
any parent, subsidiary, affiliate, customer or supplier of the Company or any
other party with whom the Company agrees to hold information of such party in
confidence (the “Proprietary Information”), and that the Company has taken
reasonable measures under the circumstances to protect from unauthorized use or
disclosure. Such Proprietary Information includes, but is not limited to,
Assigned Inventions, trade secrets as well as other proprietary knowledge,
information, know-how, non-public intellectual property rights including
unpublished or pending patent applications and all related patent rights,
manufacturing techniques, formulae, processes, discoveries, improvements, ideas,
conceptions, compilations of data, and developments, whether or not patentable
and whether or not copyrightable. For example and without limitation,
Proprietary Information may include information I learn about or develop in
connection with my employment with the Company, such as: (i) information
regarding internet and software based document authentication services and
telehealth products and services including product information, features,
roadmaps, plans, specifications, mechanics, designs, costs and revenue;
(ii) techniques and methods for developing or improving the foregoing products
and services; (iii) measurement techniques utilized to increase monetization and
analyze performance metrics; (iv) customer lists and data, (v) non-public
trademarks or domain names; (vi) non-public business and financial information,
which may include revenues, profits, margins, forecasts, budgets and other
financial data; (vii) marketing and advertising plans, strategies, tactics,
budgets and studies; (viii) business and operations strategies; (ix) the
identities of the key decision makers at the Company’s vendors, suppliers, or
other business partners; (x) the particular needs and preferences of the
Company’s suppliers, platform providers and business partners, and the Company’s
approaches and strategies for satisfying those needs and preferences;
(xi) contracts, credit procedures and terms; (xii) research and development
plans; (xiii) software developed or licensed by Company; (xiv) hardware and
hardware configurations; (xv) employment and personnel information (including,
without limitation, the names, addresses, compensation, specific capabilities,
training information, job assignments and performance evaluations of Company
personnel); (xvi) information relating proposed or ongoing acquisitions or
takeovers by or on behalf of the Company; and (xvii) other know-how. The
foregoing are only examples of Proprietary Information and information not
specifically identified herein may also constitute Proprietary Information. The
Employee acknowledges that Proprietary Information, as they may exist from time
to time, are valuable and unique assets of the Company, and that disclosure of
any such information would cause substantial injury to the Company.

7. Exceptions to Proprietary Information. Notwithstanding the definition set
forth in Section 6, Proprietary Information does not include information that I
can show by competent proof: (a) was generally known to the relevant public at
the time of disclosure, or became generally known after disclosure to me other
than through disclosure, directly or indirectly, by Employee; (b) was lawfully
received by me from a third party without breach of any confidentiality
obligation; (c) was known to me prior to receipt from the Company or (d) was
independently developed by me without breach of any obligation of
confidentiality or non-use.

8. Confidentiality. At all times, both during my employment and after its
termination, I will keep and hold all such Proprietary Information in strict
confidence and trust. I will not use, disclose, copy, reverse-engineer,
distribute, gain unauthorized access or misappropriate any Proprietary
Information without the prior written consent of the Company, except as may be
necessary to perform my duties as an employee of the Company for the benefit of
the Company. Upon termination of my employment with the Company, I will promptly
deliver to the Company all documents and materials of any nature or form, in my
possession, custody or control, pertaining to my work with the Company and, upon
Company request, will execute a document confirming my agreement to honor my
responsibilities contained in this Agreement. I will not take with me or retain
any documents or materials or copies thereof containing any Proprietary
Information. Notwithstanding my confidentiality obligations, I am permitted to

 

10



--------------------------------------------------------------------------------

disclose Proprietary Information that is required to be disclosed by me pursuant
to judicial order or other legal mandate, provided that I have given the Company
prompt notice of the disclosure requirement, and that I fully cooperate with any
efforts by the Company to obtain and comply with any protective order imposed on
such disclosure.

9. No Breach of Prior Agreement. I represent that my performance of all the
terms of this Agreement and my duties as an employee of the Company will not
breach any invention assignment, proprietary information, confidentiality or
similar agreement with any former employer or other party. I represent that I
will not bring with me to the Company or use in the performance of my duties for
the Company any documents or materials or intangibles of a former employer or
third party that are not generally available to the public or have not been
legally transferred to the Company.

10. Duty Not to Compete. I understand that my employment with the Company
requires my undivided attention and effort. As a result, during my employment, I
will not, without the Company’s express written consent, engage in any other
employment or business, or otherwise enter into or become associated with in any
capacity, any business that (i) directly competes with the current or future
business of the Company; (ii) uses any Company information, equipment, supplies,
facilities or materials; or (iii) otherwise conflicts with the Company’s
business interest and causes a disruption of its operations. Notwithstanding the
foregoing, the ownership by Employee of less than two percent of the shares of
any publicly held corporation shall not violate the provisions of this
Section 10.

11. Non-Solicitation Covenants. During my employment with the Company and for a
period of one (1) year thereafter, I will not directly or indirectly solicit
away, induce, encourage or participate in the foregoing, any employee or
consultant of the Company who was a consultant or employee of the Company within
one year of the termination date of my employment, to terminate his or her
relationship with the Company, whether for my own benefit or for the benefit of
any other person or entity. In addition, during and after the termination of my
employment with the Company and for a period of twelve (12) months thereafter, I
will not directly or indirectly solicit, induce or attempt to induce, or
otherwise take away, diminish or adversely alter their relationship with the
Company, any customers, business partners or suppliers of the Company that were
customers, business partners, or suppliers of the Company during the tenure of
my employment or that were in the Company’s business development pipeline during
the twelve month period ending on the termination of my employment.

12. Savings Clause. I agree that the restrictions contained in this Agreement
are reasonable, proper, and necessitated by the Company’s legitimate business
interests, including without limitation the need to protect the Company’s
Proprietary Information and the goodwill of its customers. I represent and agree
that I am entering into this Agreement freely and with knowledge of its contents
with the intent to be bound by the Agreement and the restrictions contained in
it. If any provision of this Agreement is determined by any court or arbitrator
of competent jurisdiction to be invalid, illegal or unenforceable in any
respect, including the duration or scope of nay non-competition restriction,
such provision will be enforced to the maximum extent possible given the intent
of the parties hereto. If such clause or provision cannot be so enforced, such
provision shall be stricken from this Agreement and the remainder of this
Agreement shall be enforced as if such invalid, illegal or unenforceable clause
or provision had (to the extent not enforceable) never been contained in this
Agreement.

13. Notification. I hereby authorize the Company to notify third parties,
including, without limitation, customers and actual or potential employers, of
the terms of this Agreement and my responsibilities hereunder.

14. Injunctive Relief. I agree that it may be impossible to assess the damages
caused by my violation of this Agreement or any of its terms. I agree that any
threatened or actual violation of this Agreement or any of its terms will
constitute immediate and irreparable injury to the Company and the Company shall
have the right to enforce this Agreement and any of its provisions by
injunction, specific performance or other equitable relief, without bond and
without prejudice to any other rights and remedies that the Company may have for
a breach or threatened breach of this Agreement.

15. Return of Property. I agree that when I leave the employ of the Company for
any reason, or at any time at the Company’s request, that I will deliver to the
Company any and all drawings, notes, memoranda, specifications, devices,
formulas, and documents, together with all copies thereof, and any other
material containing or disclosing any Assigned Inventions or Proprietary
Information of the Company, as well as any other Company property, including
without limitation, passwords to access equipment and data, including any and
all encryption

 

11



--------------------------------------------------------------------------------

keys, certificates, or other authorization keys, codes or devices needed to
allow complete and unfettered access to all administrative system functions and
all data contained in or on the devices provided to me by, or owned, licensed or
leased by, the Company. I further agree that any property situated on the
Company’s premises and owned by the Company, including disks and other storage
media, filing cabinets or other work areas, is subject to inspection by Company
personnel at any time with or without notice. Prior to leaving, I will cooperate
with the Company in completing and signing the Company’s termination statement
if requested to do so by the Company.

16. Governing Law; Jurisdiction. This Agreement will be governed by and
construed in accordance with the laws of the State of New Jersey, without giving
effect to its laws pertaining to conflict of laws. I hereby expressly consent to
the personal jurisdiction and venue of the state and federal courts located in
the State of New Jersey for any lawsuit filed there against me by Company
arising from or related to this Agreement.

17. Execution. This Agreement may be executed in two or more counterparts, all
of which when taken together shall be considered one and the same agreement and
shall become effective when counterparts have been signed by each party and
delivered to the other party, it being understood that both parties need not
sign the same counterpart. In the event that any signature is delivered by
facsimile transmission or by e-mail delivery of a “.pdf” file, such signature
shall create a valid and binding obligation of the party executing (or on whose
behalf such signature is executed) with the same force and effect as if such
facsimile or “.pdf” signature page were an original thereof.

18. Entire Agreement; Amendments and Waivers. This Agreement, along with the
employment agreement entered into by the Company and Employee, and the documents
referred to herein constitute the entire agreement and understanding of the
parties with respect to the subject matter of this Agreement, and supersede all
prior understandings and agreements, whether oral or written, between or among
the parties hereto with respect to the specific subject matter hereof. This
Agreement may be amended only by a written agreement executed by each of the
parties hereto. No amendment of or waiver of, or modification of any obligation
under this Agreement will be enforceable unless set forth in a writing signed by
the party against which enforcement is sought. Any amendment effected in
accordance with this section will be binding upon all parties hereto and each of
their respective successors and assigns. No delay or failure to require
performance of any provision of this Agreement shall constitute a waiver of that
provision as to that or any other instance. No waiver granted under this
Agreement as to any one provision herein shall constitute a subsequent waiver of
such provision or of any other provision herein, nor shall it constitute the
waiver of any performance other than the actual performance specifically waived.

19. Miscellaneous. Except as otherwise provided in this Agreement, this
Agreement, and the rights and obligations of the parties hereunder, will be
binding upon and inure to the benefit of their respective successors, assigns,
heirs, executors, administrators and legal representatives. The Company may
assign any of its rights and obligations under this Agreement. No other party to
this Agreement may assign, whether voluntarily or by operation of law, any of
its rights and obligations under this Agreement, except with the prior written
consent of the Company. The provisions of this Agreement shall survive the
termination of my employment with the Company, regardless of the reason. The
parties agree to execute such further documents and instruments and to take such
further actions as may be reasonably necessary to carry out the purposes and
intent of this Agreement.

20. Not an Employment Agreement. I understand that this Agreement does not
constitute a contract of employment or obligate the Company to employ me for any
stated period of time. This Agreement shall be effective as of the first day of
my employment by the Company, which is February 18, 2015.

Signature page to Employee Invention Assignment and Confidentiality Agreement
follows.

 

12



--------------------------------------------------------------------------------

I ACKNOWLEDGE THAT, IN EXECUTING THIS AGREEMENT, I HAVE HAD THE OPPORTUNITY TO
SEEK THE ADVICE OF INDEPENDENT LEGAL COUNSEL, AND I HAVE READ AND UNDERSTOOD ALL
OF THE TERMS AND PROVISIONS OF THIS AGREEMENT. THIS AGREEMENT SHALL NOT BE
CONSTRUED AGAINST ANY PARTY BY REASON OF THE DRAFTING OR PREPARATION HEREOF.

 

Authentidate Holding Corp.: Employee: By:

/s/ Charles C. Lucas

/s/ Ian C. Bonnet

Name: Charles C. Lucas Signature Title: Chairman of the Board

Ian C. Bonnet

Name (Please Print)

 

13



--------------------------------------------------------------------------------

EXHIBIT A

LIST OF PRIOR INVENTIONS

 

Title

  

Date

  

Identifying Number of Brief Description

                             

 

x No inventions or improvements

Signature of Employee:

 

 

Print Name of Employee:

/s/ Ian C. Bonnet

Date:

 

14